Citation Nr: 1708696	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neurological disorder of the left upper extremity (claimed as nerves).

4.  Entitlement to a rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to November 1958, and from August 1960 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

For the sake of clarity, the Board notes that the Veteran's left upper extremity claim was originally claimed by the Veteran, and adjudicated by the RO as one for "nerves" only.  VA notified the Veteran that he should specify to VA the disability he is actually claiming, and the affected body part, both in the February 2010 rating decision and an August 2011 Statement of the Case.  He did not do so until he filed his substantive appeal in October 2011.  At that time, the Veteran noted he had problems with his left arm and hand, with numbness in his fingers and temporary paralysis.  See the October 2011 VA Form 9.  The Board has therefore construed the Veteran's claim as one for a neurological disability of the left upper extremity and identified it as an issue on appeal above.

In addition to the issues listed on the title page, the Veteran also perfected increased rating appeals in October 2011 for diabetes mellitus and for peripheral neuropathy of the bilateral lower extremities.  However, in an August 2, 2016 statement, he specifically withdrew his appeal as to these issues, stating "I hereby withdraw diabetes mellitus type II and peripheral neuropathy, lower extremities from my pending appeal filed in February 2010."   The RO responded to the Veteran's statement, acknowledging withdrawal of these issues in an August 2, 2016 letter.  Indeed, the issues have not been certified to the Board, and they are no longer in appellate status.
The Board adds that on his October 2011 VA Form 9, the Veteran checked a box indicating he wanted a "BVA hearing at a local VA office."  Below this indication however, the Veteran stipulated that he wanted an informal hearing with a DRO.  Indeed, his representative attached a cover letter to the VA Form 9 specifying that the Veteran is requesting a hearing at the "local office with a Decision Review officer on all issues listed on the SOC."  See the October 5, 2011 cover letter from the Veteran's representative.  Upon being scheduled for a DRO hearing, the Veteran withdrew his request, and specifically asked the RO to certify his appeal to the Board "as soon as possible so the Board can consider the remaining issues on appeal."  See the Veteran's August 2, 2016 letter to VA. In an August 4, 2016 letter, the Veteran's representative indicated that he and the Veteran had nothing further to add, and noted any additional response would be submitted to the Board.  Although the Veteran checked a box on his VA Form 9 indicating a desire for a Board hearing at the local VA office, based on the communications described above-submitted with the VA Form 9 and in subsequent letters-it is clear that the Veteran never desired a Board hearing, but rather a hearing at the local VA office with a DRO.  He cancelled this hearing in August 2016, and requested the appeal be sent to the Board for adjudication.  As such, there is no request currently pending for a hearing before the Board.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  

REMAND

Following the issuance of the August 2011 Statement of the Case, and prior to certification of this appeal to the Board in August 2016, new evidence pertinent to all issues on appeal was added to the record that was not considered by the AOJ in a Supplemental Statement of the Case.  This new evidence consists of VA treatment records, private treatment records dated after August 2011, as well as several VA hypertension, audiological and neurological examinations.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will be first reviewed at the AOJ so as to not deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence prior to certification to the Board that is relevant to a claim or claims properly before it that is not duplicative of evidence already discussed in the Statement of the Case or Supplemental Statement of the Case, it must prepare a Supplemental Statement of the Case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Accordingly, this matter must be remanded in order for the AOJ to consider the additional evidence received since the August 2011 Statement of the Case.

In light of these matters being remanded, the AOJ should associate any updated VA treatment records dated from November 23, 2016 to the present with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file any 
outstanding VA treatment records relevant to the issues on appeal dating from November 2016 to the present day.

2.  Offer the Veteran an opportunity to identify and submit, or authorize VA to obtain, any additional private treatment records not currently of record that he believes are relevant to his appeal.  With proper authorization, request records from any identified source.   
3.  After completing the above, and any other development deemed appropriate or necessary, readjudicate the issues on appeal.  If any of the issues are denied, in whole or in part, issue a Supplemental Statement of the Case  The Veteran and his representative should be given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




